DETAILED ACTION
This action is in response to the claims filed 25 September 2018 for application 16/141,845 filed 25 September 2018.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
Examiner notes that claim 19 depends from claim 16 while analogous claims 7, 14 depend from claims 6, 13, respectively. While this does not present an error, Examiner points this out in case it is a typographical error and applicant would prefer consistency among the claims.

Claim Objections
Claims 6-8, 13-15, 18 are objected to because of the following informalities:
Claim 6, lines 1-2, within a particular domain a coherent textual corpus should read “within a particular domain from a coherent textual corpus”
Claim 13, lines 3-4, within a particular domain a coherent textual corpus should read “within a particular domain from a coherent textual corpus”
Claim 18, line 3, within a particular domain a coherent textual corpus
Claims 7-8, 14-15 are objected to due to their dependence, either directly or indirectly, on claims 6, 13,18
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9, 16 recite the selected initial ontology while failing to provide proper antecedent basis. The claims recite “selecting an initial target ontology,” and it is suggested that the “selecting an initial target ontology ...” limitation be modified to recite “selecting an initial ontology ...” in order to correct the antecedent basis issue and to avoid confusion with the “target ontology” discussed below. Additionally, claims 1, 9, 16 recite the initial selected ontology while failing to provide proper antecedent basis. In light of the discussion above, it is suggested that “the initial selected ontology” be modified to recited “the selected initial ontology.” Further, claims 1, 9, 16 recite the target ontology while failing to provide proper antecedent basis. It is suggested that the first recitation of “the target ontology” (Claim 1, line 6; Claim 9, lines 9-10; Claim 16, line 8) be modified to recite “a target ontology.”
Correction or clarification is required.
Examiner’s Note: Claims 3-5, 11,12, 17 also recite “the selected initial ontology.” While these claims do not have an issue due to the use of the term in the independent claims, Examiner notes these claims because the term will be interpreted as the same ontology throughout the claims.
Examiner’s Note: Claims 8, 15, 20 also recite “the target ontology.” While these claims do not have an issue due to the use of the term in the independent claims, Examiner notes these claims because the term will be interpreted as the same ontology throughout the claims.

Claims 2, 10, 17 recite ... the plurality of available knowledge bases comprises one of publicly available knowledge bases and within an enterprise network ... However, it is unclear what applicant is claiming with this limitation. Does applicant mean one of either publicly available or within an enterprise network or one of each? Correction or clarification is required.
Examiner’s Note: For the purposes of examination, in light of the specification (¶0051), which states “... finding candidate ontologies for the alignment from a pool of available knowledge bases, either publicly available (e.g., the Linked Open Data cloud) or within an enterprise network ...,” this limitation will be interpreted as if it recites:
... the plurality of available knowledge bases comprises at least one of publicly available knowledge bases or knowledge bases within an enterprise network ...

Claims 2-8, 10-15, 17-20 are rejected under 35 U.S. C. 112(b) due to their dependence, either directly or indirectly, on claims 1-2, 9-10, 16-17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 9 is directed to a computer program product for creating user-centric ontology population, the computer program product comprising a computer readable storage medium ... Given the broadest reasonable interpretation, the claimed computer readable storage medium can be interpreted to include both transitory and non-transitory media, which is non-statutory, and, therefore, encompasses a signal per se. The claim should be amended to cover only forms of non-transitory media.
Claims 10-15 are rejected under 35 U.S. C. 101 due to their dependence, either directly or indirectly, on claim 9.

Claims 1-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of determining candidate ontologies for alignment from a plurality of available knowledge bases, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in 
The limitation of selecting an initial target ontology from the candidate ontologies, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses the user simply choosing one of the created ontologies.
The limitation of correcting the initial selected ontology with received refinement input, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "correcting" in the context of this claim encompasses the user making simple changes to the selected ontology based on user evaluation.
The limitation of aligning concepts in the selected initial ontology with concepts of the target ontology using a deep learning hierarchical classification with received review input, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "aligning" in the context of this claim encompasses the user simply mapping the selected ontology to a second ontology.
The limitation of assisting a user to build, change and grow the selected initial ontology exploiting both the target ontology and new facts extracted from unstructured data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "assisting" in the context of this claim encompasses  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim recites additional element(s) – using a deep learning hierarchical classification. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a deep learning hierarchical classification amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the plurality of available knowledge bases comprises one of publicly available knowledge bases and within an enterprise network.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the knowledge bases, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the knowledge bases does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.


Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: 
The limitation of creating new concepts for the selected initial ontology, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "creating" in the context of this claim encompasses the user simply adding data to the ontology.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: 
The limitation of splitting or merging concepts for the selected initial ontology, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "splitting" or “merging” in the context of this claim encompasses the user simply modifying data organization of the ontology.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: 
The limitation of adding new instances to each concept for the selected initial ontology, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "adding" in the context of this claim encompasses the user simply adding data to the ontology.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: 
The limitation of extracting a set of entities within a particular domain a coherent textual corpus comprising the plurality of available knowledge bases, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extracting" in the context of this claim encompasses the user simply identifying data in the ontology related to a given topic.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 6 is applicable here since claim 7 carries out the system of claim 6 but for the recitation of additional element(s) of wherein the deep learning hierarchical classification comprises one of: a flat hierarchical classification, a top-down, per-node local classification, and a combination of the flat hierarchical classification and the top-down, per-node local classification.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the deep learning hierarchical classification, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the deep learning hierarchical classification does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method. The Step 2A Prong One Analysis for claim 7 is applicable here since claim 8 carries out the system of claim 7 but for the recitation of additional element(s) of wherein: the flat hierarchical classification comprises a first learning model with a deep convolutional neural network classifier that is built for each level of hierarchy of the target ontology; and the top-down, per-node local classification comprises a second learning model with a deep convolutional neural network classifier that is built for each hierarchy node.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the flat hierarchical classification and the top-down, per-node local classification, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the flat hierarchical classification and the top-down, per-node local classification do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for creating user-centric ontology population.
The limitation of determine … candidate ontologies for alignment from a plurality of available knowledge bases, as drafted, is a process that, under its broadest reasonable interpretation, 
The limitation of select … an initial target ontology from the candidate ontologies, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "select" in the context of this claim encompasses the user simply choosing one of the created ontologies.
The limitation of correcting the initial selected ontology with received refinement input, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "correcting" in the context of this claim encompasses the user making simple changes to the selected ontology based on user evaluation.
The limitation of align ... concepts in the selected initial ontology with concepts of the target ontology using a deep learning hierarchical classification with received review input, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "aligning" in the context of this claim encompasses the user simply mapping the selected ontology to a second ontology.
The limitation of assist ... a user to build, change and grow the selected initial ontology exploiting both the target ontology and new facts extracted from unstructured data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim recites additional element(s) – computer program product, computer readable storage medium having program instructions, processor. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – deep learning hierarchical classification. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)).  Accordingly, this additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a computer program product, a computer readable storage medium having program instructions, a processor and a deep learning hierarchical classification amount to no more than mere instructions to apply the exception using 

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for creating user-centric ontology population. The Step 2A Prong One Analysis for claim 9 is applicable here since claim 10 carries out the system of claim 9 but for the recitation of additional element(s) of wherein the plurality of available knowledge bases comprises one of publicly available knowledge bases and within an enterprise network.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the knowledge bases, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the 
Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for creating user-centric ontology population.
The limitation of creating new concepts for the selected initial ontology, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "creating" in the context of this claim encompasses the user simply adding data to the ontology.
The limitation of splitting or merging concepts for the selected initial ontology, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "splitting" or “merging” in the context of this claim encompasses the user simply modifying data organization of the ontology.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any

not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for creating user-centric ontology population.
The limitation of adding new instances to each concept for the selected initial ontology, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "adding" in the context of this claim encompasses the user simply adding data to the ontology.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any

not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for creating user-centric ontology population.
The limitation of extract ... a set of entities within a particular domain a coherent textual corpus comprising the plurality of available knowledge bases, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extracting" in the context of this claim encompasses the user simply identifying data in the ontology related to a given topic.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,

additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for creating user-centric ontology population. The Step 2A Prong One Analysis for claim 13 is applicable here since claim 14 carries out the system of claim 13 but for the recitation of additional element(s) of wherein the deep learning hierarchical classification comprises one of: a flat hierarchical classification, a top-down, per-node local classification, and a combination of the flat hierarchical classification and the top-down, per-node local classification.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the deep learning hierarchical classification, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the deep learning hierarchical classification does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for creating user-centric ontology population. The Step 2A Prong One Analysis for claim 14 is applicable here since claim 15 carries out the system of claim 14 but for the recitation of additional element(s) of wherein: the flat hierarchical classification comprises a first learning model with a deep convolutional neural network classifier that is built for each level of hierarchy of the target ontology; and the top-down, per-node local classification comprises a second learning model with a deep convolutional neural network classifier that is built for each hierarchy node.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the flat hierarchical classification and the top-down, per-node local classification, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the flat hierarchical classification and the top-down, per-node local classification do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus.
The limitation of determine candidate ontologies for alignment from a plurality of available knowledge bases, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses the user creating simple ontologies from given data sources.
The limitation of select an initial target ontology from the candidate ontologies, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically 
The limitation of correcting the initial selected ontology with received refinement input, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "correcting" in the context of this claim encompasses the user making simple changes to the selected ontology based on user evaluation.
The limitation of align concepts in the selected initial ontology with concepts of the target ontology using a deep learning hierarchical classification with received review input, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "aligning" in the context of this claim encompasses the user simply mapping the selected ontology to a second ontology.
The limitation of assist a user to build, change and grow the selected initial ontology exploiting both the target ontology and new facts extracted from unstructured data, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "assisting" in the context of this claim encompasses  providing simple assistance (such as presentation on a screen) to assist a user in modifying the ontology.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. The claim recites additional element(s) – apparatus, memory, instructions, processor. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – deep learning hierarchical classification. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)).  Accordingly, this additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an apparatus, a memory, instructions, a processor and a deep learning hierarchical classification amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Mere instructions to apply an exception using generic computer instructions and indicating a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus.
The limitation of creating new concepts for the selected initial ontology, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "creating" in the context of this claim encompasses the user simply adding data to the ontology.
The limitation of splitting or merging concepts for the selected initial ontology, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "splitting" or “merging” in the context of this claim encompasses the user simply modifying data organization of the ontology.
The limitation of adding new instances to each concept for the selected initial ontology, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "adding" in the context of this claim encompasses the user simply adding data to the ontology.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Further, claim 17 recites the additional element(s) of wherein the plurality of available knowledge bases comprises one of publicly available knowledge bases and within an enterprise network.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,

additional information regarding the knowledge bases, and this element does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the knowledge bases does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus.
The limitation of extract  a set of entities within a particular domain a coherent textual corpus comprising the plurality of available knowledge bases, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extracting" in the context of this claim encompasses the user simply identifying data in the ontology related to a given topic.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. The claim does not recite any
additional elements which integrate the abstract ideas into a practical application and, therefore, does
not impose any meaningful limits on practicing the abstract ideas. Therefore, the claim is directed to an
abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the integration of the
abstract idea into a practical application, the claim does not recite any additional elements which
provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 19 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 16 is applicable here since claim 17 carries out the system of claim 16 but for the recitation of additional element(s) of wherein the deep learning hierarchical classification comprises one of: a flat hierarchical classification, a top-down, per-node local classification, and a combination of the flat hierarchical classification and the top-down, per-node local classification.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of additional information regarding the deep learning hierarchical classification does not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more. 
Step 1 Analysis: Claim 20 is directed to an apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an apparatus. The Step 2A Prong One Analysis for claim 19 is applicable here since claim 20 carries out the system of claim 19 but for the recitation of additional element(s) of wherein: the flat hierarchical classification comprises a first learning model with a deep convolutional neural network classifier that is built for each level of hierarchy of the target ontology; and the top-down, per-node local classification comprises a second learning model with a deep convolutional neural network classifier that is built for each hierarchy node.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea,
the judicial exception is not integrated into a practical application. In particular, the claim recites
additional information regarding the flat hierarchical classification and the top-down, per-node local classification, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the flat hierarchical classification and the top-down, per-node local classification do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Siorpaes et al. (Human Intelligence in the Process of Semantic Content Creation, hereinafter referred to as "Siorpaes") in view of Ruiz et al. (Hierarchical Text Categorization Using Neural Networks, hereinafter referred to as “Ruiz”).

Regarding claim 1, Siorpaes teaches a method comprising: 
determining candidate ontologies for alignment (Siorpaes, pp. 47-48, #6-7 – teaches learning execution and evaluation where candidate ontologies are developed; see also Siorpaes, section 3.3 – discussion of various ontology learning methods) from a plurality of available knowledge bases (Siorpaes, p. 47, #3, 5 – teaches learning preparation by preparing information sources [knowledge bases]; see also Siorpaes, section 3.3 – discussion of various ontology learning methods); 
selecting an initial target ontology from the candidate ontologies and correcting the initial selected ontology with received refinement input (Siorpaes, p. 48, #7-8 – teaches ontology evaluation and integration where uses evaluate to ontologies to select an initial ontology which may be done by integrating [refinement input] ontologies; Siorpaes, pp. 49-50 – teaches ontology evaluation, giving an example of determining a suitability value for each candidate to select a given ontology; see also Siorpaes, section 3.3 – discussion of various ontology learning methods); 
aligning concepts in the selected initial ontology with concepts of the target ontology using a … hierarchical classification with received review input (Siorpaes, section 2 - teaches using alignment to establish relations among related or complementary ontologies [selected and a target ontology]; Siorpaes, section 2.3 - teaches automatic or semi-automatic (with user support) of alignment of heterogeneous ontologies; Siorpaes, pp. 48-49 – teaches performing alignment using user input and machine learning techniques; see also Siorpaes, Tables 5, 7); and 
assisting a user to build (Siorpaes, p. 45, section 3.3 – teaches gathering new concepts to refine the ontology), change (Siorpaes, p. 36, section 2 - teaches merging existing ontologies to create a new ontology [add concepts]; see also Siorpaes, Table 5) and grow (Siorpaes, p. 41 - teaches creating instances to populate ontologies; Siorpaes, p. 54, section 4.2.2 - teaches user provided instances being provided to populate an ontology; Siorpaes, Table 1 - teaches creating ontological instances) the selected initial ontology exploiting both the target ontology (Siorpaes, p. 36, section 2 - teaches merging existing ontologies to create a new ontology [add concepts]; see also Siorpaes, Table 5) and new facts extracted from unstructured data (Siorpaes, p. 41 - teaches creating instances to populate ontologies; Siorpaes, p. 54, section 4.2.2 - teaches user provided instances [unstructured] being provided to populate an ontology; Siorpaes, Table 1 - teaches creating ontological instances).
While Siorpaes teaches aligning concepts in the selected ontology with a target ontology using user input and machine learning, Siorpaes does not explicitly teach using a deep learning hierarchical classification.
Ruiz teaches ... using a deep learning hierarchical classification (Ruiz, section 2 – teaches generating hierarchical text categorization using deep neural networks) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Siorpaes with the teachings of Ruiz in order to improve text categorization performance using a hierarchical structure in the field of ontology population (Ruiz, Abstract – “This paper presents the design and evaluation of a text categorization method based on the Hierarchical Mixture of Experts model. This model uses a divide and conquer principle to define smaller categorization problems based on a predefined hierarchical structure. The final classifier is a hierarchical array of neural networks. The method is evaluated using the UMLS Metathesaurus as the underlying hierarchical structure, and the OHSUMED test set of MEDLINE records. Comparisons with an optimized 

Regarding claim 2, Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 1 as noted above. Siorpaes further teaches wherein the plurality of available knowledge bases comprises one of publicly available knowledge bases and within an enterprise network (Siorpaes, sections 2.1, 2.4 – teach publicly available knowledge bases used for ontology population; Siorpaes, pp. 45-48, section 3.3 - teaches various information sources).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 1 above.

Regarding claim 3, Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 2 as noted above. Siorpaes further teaches wherein building the selected initial ontology comprises creating new concepts for the selected initial ontology (Siorpaes, p. 45, section 3.3 – teaches gathering new concepts to refine the ontology).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 2 above.

Regarding claim 4, Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 2 as noted above. Siorpaes further teaches wherein changing the selected initial ontology comprises splitting or merging concepts for the selected initial ontology (Siorpaes, p. 36, section 2 - teaches merging existing ontologies to create a new ontology [add concepts]; see also Siorpaes, Table 5).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 2 above.

Regarding claim 5, Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 2 as noted above. Siorpaes further teaches wherein growing the selected initial ontology comprises adding new instances to each concept for the selected initial ontology (Siorpaes, p. 41 - teaches creating instances to populate ontologies; Siorpaes, p. 54, section 4.2.2 - teaches user provided instances being provided to populate an ontology; Siorpaes, Table 1 - teaches creating ontological instances).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 2 above.

Regarding claim 6, Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 1 as noted above. Siorpaes further teaches extracting a set of entities within a particular domain a coherent textual corpus comprising the plurality of available knowledge bases (Siorpaes, p. 43 – teaches extracting entities from knowledge base corpora [of a given domain]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 2 above.

Regarding claim 9, it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1. 
Siorpaes further teaches a computer program product for creating user-centric ontology population (Siorpaes, section 1 – teaches human interaction in ontology population) ...
Ruiz teaches a computer program product ..., the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Ruiz, section 8.3 – teaches using 15 HP-700 workstations to train the networks) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 1 above.

Regarding claim 10, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz for the reasons set forth in the rejection of claim 2.

Regarding claim 11, Siorpaes in view of Ruiz teaches all of the limitations of the computer program product of claim 10 as noted above. Siorpaes further teaches wherein building the selected initial ontology comprises creating new concepts for the selected initial ontology (Siorpaes, p. 45, section 3.3 – teaches gathering new concepts to refine the ontology), and changing the selected initial ontology comprises splitting or merging concepts for the selected initial ontology (Siorpaes, p. 36, section 2 - teaches merging existing ontologies to create a new ontology [add concepts]; see also Siorpaes, Table 5).


Regarding claim 12, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz for the reasons set forth in the rejection of claim 5.

Regarding claim 13, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz for the reasons set forth in the rejection of claim 6.

Regarding claim 16, it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1. 
Ruiz teaches an apparatus comprising: a memory configured to store instructions; and  a processor configured to execute the instructions to (Ruiz, section 8.3 – teaches using 15 HP-700 workstations to train the networks) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 1 above.

Regarding claim 17, Siorpaes in view of Ruiz teaches all of the limitations of the apparatus of claim 16 as noted above. Siorpaes further teaches wherein: 
the plurality of available knowledge bases comprises one of publicly available knowledge bases and within an enterprise network (Siorpaes, sections 2.1, 2.4 – teach publicly available knowledge ; 
building the selected initial ontology comprises creating new concepts for the selected initial ontology (Siorpaes, p. 45, section 3.3 – teaches gathering new concepts to refine the ontology), and changing the selected initial ontology comprises splitting or merging concepts for the selected initial ontology (Siorpaes, p. 36, section 2 - teaches merging existing ontologies to create a new ontology [add concepts]; see also Siorpaes, Table 5); and 
growing the selected initial ontology comprises adding new instances to each concept for the selected initial ontology (Siorpaes, p. 41 - teaches creating instances to populate ontologies; Siorpaes, p. 54, section 4.2.2 - teaches user provided instances being provided to populate an ontology; Siorpaes, Table 1 - teaches creating ontological instances).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 16 above.

Regarding claim 18, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz for the reasons set forth in the rejection of claim 6.

Claims 7, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siorpaes in view of Ruiz and further in view of Silla, Jr. et al. (A Survey of Hierarchical Classification Across Different Application Domains, hereinafter referred to as “Silla”).

Regarding claim 7, Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 6 as noted above. However, Siorpaes in view of Ruiz does not explicitly teach wherein the deep learning 
Silla teaches wherein the deep learning hierarchical classification comprises one of: a flat hierarchical classification, a top-down, per-node local classification, and a combination of the flat hierarchical classification and the top-down, per-node local classification (Silla, section 4.1 – teaches a top-down, per-node classification; Silla, section 4.2 – teaches a top-down, per parent node classification; Silla, section 4.3 – teaches a flat per level classification).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Siorpaes in view of Ruiz with the teachings of Silla in order to benefit from the simplicity and natural multi-label properties of top-down approaches in the field of ontology population (Silla, Table 3).

Regarding claim 14, the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz and further in view of Silla for the reasons set forth in the rejection of claim 7.

Regarding claim 19, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz and further in view of Silla for the reasons set forth in the rejection of claim 7.

Claims 8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siorpaes in view of Ruiz, further in view of Silla, further in view of Zhu et al. (B-CNN: Branch Convolutional Neural Network for Hierarchical Classification, hereinafter referred to as “Zhu”) and further in view of Roy et al. (Tree-CNN: A Hierarchical Deep Convolutional Neural Network for Incremental Learning, hereinafter referred to as “Roy”).

Regarding claim 8, Siorpaes in view of Ruiz and further in view of Silla teaches all of the limitations of the method of claim 7 as noted above. However, Siorpaes in view of Ruiz and further in view of Silla does not explicitly teach wherein: the flat hierarchical classification comprises a first learning model with a deep convolutional neural network classifier that is built for each level of hierarchy of the target ontology; and the top-down, per-node local classification comprises a second learning model with a deep convolutional neural network classifier that is built for each hierarchy node.
Zhu teaches wherein: 
the flat hierarchical classification comprises a first learning model with a deep convolutional neural network classifier that is built for each level of hierarchy of the target ontology (Zhu, section 3.1, Figure 1 – teaches a CNN which makes classification predictions for each level of the label tree). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Siorpaes in view of Ruiz and further in view of Silla with the teachings of Zhu in order to use CNNs to learn successively coarse to fine concepts while boosting the CNN models’ classification performance in the field of hierarchical classification for ontology population (Zhu, Abstract – “In this paper, we introduce a variant of the traditional CNN model named the Branch Convolutional Neural Network (B-CNN). A B-CNN model outputs multiple predictions ordered from coarse to fine along the concatenated convolutional layers corresponding to the hierarchical structure of the target classes, which can be regarded as a form of prior knowledge on the output. To learn with B-CNNs a novel training strategy, named the Branch Training strategy (BT-strategy), is introduced which balances the strictness of the prior with the freedom to adjust parameters on the output layers to 
However, Siorpaes in view of Ruiz, further in view of Silla and further in view of Zhu does not explicitly teach wherein the top-down, per-node local classification comprises a second learning model with a deep convolutional neural network classifier that is built for each hierarchy node.
Roy teaches wherein: 
the top-down, per-node local classification comprises a second learning model with a deep convolutional neural network classifier that is built for each hierarchy node (Roy, Figs. 1-3, sections 3, 4.1 – teaches top-down per node classification with a CNN at every node).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Siorpaes in view of Ruiz, further in view of Silla and further in view of Zhu with the teachings of Roy in order to use CNNs to accommodate new classes while avoiding catastrophic forgetting while reducing training efforts in the field of hierarchical classification for ontology population (Roy, Abstract – “In recent years, Convolutional Neural Networks (CNNs) have shown remarkable performance in many computer vision tasks such as object recognition and detection. However, complex training issues, such as “catastrophic forgetting” and hyper-parameter tuning, make incremental learning in CNNs a difficult challenge. In this paper, we propose a hierarchical deep neural network, with CNNs at multiple levels, and a corresponding training method for incremental learning. The network grows in a tree-like manner to accommodate the new classes of data without losing the ability to identify the previously trained classes. The proposed network was tested on CIFAR-100 and reported 60.46% accuracy and 20% reduction in training effort as compared to retraining final layers of a 

Regarding claim 15, the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz, further in view of Silla, further in view of Zhu and further in view of Roy for the reasons set forth in the rejection of claim 8.

Regarding claim 20, the rejection of claim 19 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz, further in view of Silla, further in view of Zhu and further in view of Roy for the reasons set forth in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125      
             
/BRIAN M SMITH/               Primary Examiner, Art Unit 2122